Citation Nr: 1412352	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  04-07 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active military service from April 1948 to April 1952.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2002 and May 2003 rating decisions.  

A July 2002 rating decision granted service connection for PTSD and assigned a 30 percent evaluation, effective on January 20, 1993.  

A May 2003 rating decision assigned a 100 percent rating for the service-connected PTSD, effective on October 7, 2002. 

In a February 2006 decision, the Board denied the claim for an effective date prior to October 7, 2002 for the assignment of a 100 percent rating for the service-connected PTSD, but remanded the issue of retroactive compensation benefits less than 100 percent for PTSD for further development.  

In a July 2007 decision, the Board denied the claim for an initial disability evaluation in excess of 30 percent for the service-connected PTSD prior to October 7, 2002.  

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  

In an August 2010 Memorandum Decision, the Court reversed the Board's finding that the Veteran did not file a timely Notice of Disagreement (NOD) with regard to the July 2002 rating decision that initially granted service connection for PTSD and remanded the claims for an initial disability evaluation higher than 30 percent for the service-connected PTSD from January 1993 to October 2002 and for an effective date earlier than October 7, 2002 for the assignment of the 100 percent rating for the service-connected PTSD to the Board for readjudication consistent with the decision.  

In July 2011, the Board remanded these matters to the RO for additional development, and the case was returned to the Board for readjudication.  

A November 2012 decision granted the Veteran a 50 percent disability evaluation for his service-connected PTSD, effective on July 27, 1993 and a 70 percent disability evaluation, effective on November 7, 1996.  

The Board also denied entitlement to an effective date prior to October 7, 2002 for a the assignment of a 100 percent disability evaluation for the service-connected PTSD.

The Veteran subsequently appealed the November 2012 decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2013 Order, the Court vacated the decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

A review of the Virtual VA paperless claims processing system reveals additional medical evidence.  However, it is not pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the Joint Motion, the parties agreed that the Board failed to provide adequate reasons and bases for failing to refer back an inferred claim for a TDIU rating by the Veteran.  

A claim for an increased evaluation includes a claim for a TDIU rating where there are allegations of worsening disability and related unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that the Veteran did not formally filed a claim of entitlement to a TDIU rating.  

Nonetheless, a TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

According to the Joint Motion, the November 2012 Board decision, in finding that consideration of a TDIU rating was not required, failed to consider treatment records reflecting that the Veteran was unemployable and did not consider whether all of the Veteran's various symptoms for service-connected PTSD with respect to unemployability.  

Specifically, the Joint Motion refers to an October 1997 private hospital discharge, indicating that the Veteran was treated for a psychiatric condition and found to be unemployable, and treatment records noting that the Veteran had not worked since 1992.  

The Joint Motion states that the Board should provide adequate reasons and bases as to why referral for consideration of a TDIU rating on an extraschedular basis by the Director, Compensation Service, is not warranted in light of this evidence.  

However, the Board points out that the Veteran's claim was not considered in the first instance by the RO.  As the Veteran did not meet the percentage standards set forth in 38 C.F.R. § 4.16(a) for the rating periods on appeal in the November 2012 decision for his PTSD, the Board must remand the claim to the RO for additional development and adjudication.  See 38 C.F.R. § 4.16(b) (extraschedular consideration of TDIU must be referred to the Director, Compensation and Pension Service, by the rating board); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot award TDIU rating under 38 C.F.R. § 4.16(b) in the first instance).   

Additionally, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary. See 38 U.S.C.A. § 5103A(d)(1) ; 38 C.F.R. § 3.159(c)(4)  (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

The Board points out that the Veteran was assigned a 100 percent disability evaluation for the service-connected PTSD for the period beginning on October 7, 2002.  See 38 U.S.C.A. §§ 7104(a) , 7105(d)(5).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond. 

The RO should request that the Veteran provide sufficient information and authorization, to enable it to obtain any additional evidence pertinent to the claim for TDIU rating.  

The RO should assist the Veteran in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 . All records/responses received should be associated with the claims file. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO then should take appropriate action to obtain a VA medical opinion as to whether the Veteran, for the rating period prior to October 7, 2002, was precluded from obtaining or retaining all forms of substantially gainful employment consistent with his education and occupational background as the result of his service-connected PTSD, tinnitus, residual appendectomy scar and bilateral hearing loss.

A rationale for all opinions expressed should be provided.

3. After completing all indicated development, to include referring the matter of entitlement a TDIU rating on an extraschedular basis for appropriate consideration, the RO should readjudicate the issue of entitlement to a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Statement of the Case and afforded a reasonable opportunity of response.   

Thereafter, if indicate, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Stephen L. Wilkins
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


